Order entered December 16, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-01065-CV

                                  J&K TILE CO., Appellant

                                               V.

                                  ARAMSCO INC., Appellee

                      On Appeal from the 191st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-14-12725

                                           ORDER
       We GRANT appellant’s December 15, 2015 agreed second motion to extend time to file

brief and ORDER the brief be filed no later than January 19, 2016. Appellant is cautioned that

no further extensions will be granted absent exigent circumstances.


                                                      /s/   CRAIG STODDART
                                                            JUSTICE